Citation Nr: 0602901	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for an eye disability, 
claimed as photosensitivity.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1996 to September 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Portland, Oregon (RO).  This case was 
before the Board in February 2004 when it was remanded for 
additional development.


FINDING OF FACT

It is not shown that the veteran has an eye disability 
manifested by photosensitivity that is related to his 
military service.


CONCLUSION OF LAW

Service connection for eye disability, claimed as 
photosensitivity, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The veteran was provided VCAA notice in August 2003 and March 
2004 letters.  Although he was provided full 
notice/information (including, at p. 1 of the March 2004 
letter, to submit any evidence in his possession pertaining 
to the claim) subsequent to the determination on appeal, he 
is not prejudiced by any notice timing defect.  He was given 
ample time to respond.  Thereafter, the claim was 
readjudicated.  See October 2005 Supplemental Statement of 
the Case.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  All available pertinent medical evidence identified 
by the veteran has been obtained.  He has been afforded 
multiple VA examinations.  The Board is satisfied that the RO 
has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.  Mayfield, 
supra.

Service Connection for Eye Disability Claimed as 
Photosensitivity

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The veteran's service medical records include an April 2000 
eye consultation for sensitivity to light.  It was noted that 
he awoke that morning with drainage from eyelids and had pink 
eye.  Conjunctivitis of the right eye was diagnosed.  A 
routine December 2001 optometry examination found myopic 
astigmatism and normal ocular health.

On August 2002 VA examination, the veteran reported that his 
eye sensitivity to sunlight was the consequence of an 
infection in 1997.  He complained of itching, tearing, and 
burning of the eyes without sunglasses.  The ocular 
evaluation was negative other than for sensitivity to bright 
sunlight.  Photosensitivity was diagnosed.  The examiner 
commented that there was no functional impairment as long as 
the veteran wore his sunglasses.

In a statement received in June 2003, the veteran indicated 
that the only time he had discharge from his eyes was when he 
was exposed to bright sunlight.

A May 2005 VA examination report notes the veteran's 
complaints of constant sensitivity to bright light since 
1997.  He indicated that he had difficulty functioning 
outside without sunglasses.  Examination revealed mild 
blepharitis/marginal telangiectasia of both eyes.  The 
assessment was mild (Stage I) rosacea with ocular involvement 
and refractive error.  In a July 2005 addendum, the examiner 
indicated that he had reviewed the veteran's claims file.  He 
opined that the veteran's current eye condition was unlikely 
a residual of an eye infection during active service or 
otherwise related in any way to the veteran's military 
service.

The veteran had a complaint of photosensitivity during 
service in April 2000, when he had an episode of 
conjunctivitis.  The conjunctivitis was transitory in nature 
and resolved prior to the veteran's separation, without 
residuals.  Specifically, there was no evidence of this 
disorder on the eye examination in December 2001.

Furthermore, there is no postservice medical evidence of a 
chronic acquired eye disorder (manifested by 
photosensitivity) related the veteran's military service.  VA 
examinations dated in 2002 and 2005 note the veteran's 
complaints of sensitivity to light.  However, the 2005 VA 
examiner opined that the veteran's only current eye problems 
(diagnosed as ocular rosacea and refractive error) were 
unlikely residuals of an eye infection during active service 
or otherwise related in any way to the veteran's military 
service.  There is no medical opinion of record to the 
contrary.  

In essence the evidence of a current diagnosis of 
photosensitivity, and of a nexus between such diagnosis and 
the veteran's military service consists of his own 
statements.  This is not competent evidence because 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Without competent evidence of current eye disability 
manifested by photosensitivity or of a nexus between such 
disability and the veteran's service (or any event therein), 
the preponderance of the evidence is clearly against the 
veteran's claim.  The doctrine of resolving doubt in a 
claimant's favor when the evidence is in relative equipoise 
does not apply, and the claim must be denied.  


ORDER

Service connection for an eye disability, claimed as 
photosensitivity, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


